 

CONVERSION AGREEMENT

 

THIS CONVERSION AGREEMENT (the “Agreement”) is made effective as of November 21,
2016 by and between BROWNIE’S MARINE GROUP, INC., a Florida corporation (the
“Company”), TREBOR INDUSTRIES, INC., a Florida corporation and wholly owned
subsidiary of the Company (“Trebor”) (the Company and Trebor sometimes
collectively referred to under this Agreement as, the “Company”) and 940
ASSOCIATES, INC., a Florida corporation (the “Licensor”).

 

A. The Company has an Exclusive License Agreement (the “License Agreement”) with
Licensor, an entity owned by the Company’s Chief Executive Officer, to license
the trademark “Brownies Third Lung”, “Tankfill”, “Brownies Public Safety” and
various other related trademarks as listed in the agreement which license
agreement calls for the Company to pay Licensor 2.5% of gross revenues per
quarter.

 

B. As of the effective date of this Agreement the Company is delinquent on its
monthly payment obligations under the Agreement by more than 31 months in the
aggregate amount of approximately $150,704.89 (the “Past Due Amount”).

 

C. The Parties have agreed to convert $88,550 of the Past Due Amount (the
“Conversion Amount”) into restricted shares of common stock of the Company in
full satisfaction of the Conversion Amount.

 

D. Licensor has agreed in partial consideration of the Shares (as defined below)
to forebear on any default of the remaining Past Due Amount and any future
royalty payments under the License Agreement for a period of (3) months from the
date hereof.

 

E. Licensor and the Company have agreed that Licensor shall convert the
Conversion Amount into shares of common stock of the Company at a conversion
price of $0.008885 per share which equals a 15% premium to the closing sale
price of the Company’s common stock as reported on the OTC Markets on the date
immediately preceding the effectiveness of this Agreement, on the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Licensor hereby agree as follows:

 

1. Issuance of Common Stock and Partial Satisfaction of the Note.

 

1.1 Partial Satisfaction of the Past Due Amount. Licensor and the Company agree
that as of the date hereof to convert $88,550 of the Past Due Amount into
restricted shares of the Company’s common stock and (ii) following the payment
of the Conversion Amount the Licensor agrees to forebear on any default of the
remaining Past Due Amount and future royalty payments under the License
Agreement for a period of (3) months from the date hereof.

 

1.2 Issuance and Delivery of Common Stock. Upon the terms and subject to the
conditions set forth herein, at the Closing (defined below), (i) the Company
shall issue and deliver to the Licensor a certificate evidencing 10,000,000
shares of restricted Common Stock of the Company (the “Shares”) and (ii) the
Company and the Licensor hereby agree that as except as otherwise provided under
this Agreement, the License Agreement shall remain in full force and effect.

 

1.3 Closing. The issuance of the Shares and satisfaction of the Conversion
Amount shall take place upon the execution of this Agreement by the Company and
the Licensor at such place as the Company and the Licensor mutually agree,
orally or in writing (which time and place are designated as the “Closing”).

 

   

 

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Licensor that as of the date of this Agreement:

 

2.1 Authorization. All corporate action on the part of each of the Company and
Trebor, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement and the Shares, the
performance of all obligations of the Company hereunder and thereunder and the
authorization, issuance and delivery of the Shares has been taken, and this
Agreement has been duly executed and delivered by the Company and constitutes a
valid and legally binding obligation of the Company, enforceable in accordance
with its terms.

 

2.2 Valid Issuance of Common Stock. The Shares that are being issued to the
Licensor pursuant to this Agreement are duly and validly authorized and, when
issued, sold and delivered in accordance with the terms hereof for the
consideration duly expressed herein, will be duly and validly issued, fully paid
and nonassessable.

 

2.3 No Conflict or Violation. Neither the execution, delivery or performance by
the Company of this Agreement or the consummation of the transactions
contemplated hereby or thereby by the Company, nor compliance by the Company
with any of the provisions hereof or thereof, will: (a) violate or conflict with
any provision of the Company‘s Certificate of Incorporation or By-Laws, (b)
violate, conflict with, or result in a breach of any provision of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration
under, or result in the creation of any encumbrance upon any of the Company‘s
assets under, any of the terms, conditions or provisions of any contract,
indebtedness, note, bond, indenture, security or pledge agreement, commitment,
license, lease, franchise, permit, agreement, or other instrument or obligation
(i) to which the Company is a party or (ii) by which the Company‘s assets are
bound, (c) violate any law, statute, rule, regulation, ordinance, code, order,
judgment, ruling, writ, injunction, decree, permit or award, or (d) impose any
encumbrance, restriction or charge on the Company‘s assets or business.

 

3. Representations and Warranties of Licensor. The Licensor hereby represents
and warrants to the Company that:

 

3.1 Authorization. All corporate action on the part of Licensor, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement and the performance of all obligations of the
Licensor hereunder has been taken, and this Agreement has been duly executed and
delivered by the Licensor and constitutes a valid and legally binding obligation
of the Licensor, enforceable in accordance with its terms.

 

3.2 Restricted Securities. The Licensor understands that the Shares may not be
sold, transferred, or otherwise disposed of without registration under the
Securities Act or an exemption therefore.

 

3.3 Legend. To the extent applicable, each certificate evidencing any of the
Securities shall be endorsed with a legend substantially in the form set forth
below:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT, OR UNLESS THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, SATISFACTORY TO THE
COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

 2 

 

 

4. Further Assurances. Upon the terms and subject to the conditions contained
herein, the parties agree, both before and after the Closing, (a) to use all
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate and
make effective the transactions contemplated by this Agreement, (b) to execute
any documents, instruments or conveyances of any kind which may be reasonably
necessary or advisable to carry out any of the transactions contemplated
hereunder, and (c) to cooperate with each other in connection with the
foregoing.

 

5. Miscellaneous.

 

5.1 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made if and
when delivered personally or by overnight courier to the parties at the
following addresses or sent by electronic transmission, with confirmation
received, to the telecopy numbers specified below (or at such other address or
telecopy number for a party as shall be specified by like notice) at the
respective addresses set forth on the signature page below.

 

5.2 Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the respective successors, assigns, heirs, executors and
administrators of the parties hereto and their respective successors and
assigns, and no other person shall have any right, benefit or obligation under
this Agreement as a third party beneficiary or otherwise.

 

5.3 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Florida, without regard to any applicable conflict of laws.

 

5.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

5.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

5.6 Amendments and Waivers. Any term of this Agreement may be amended or waived,
only with the written consent of the Company and the Licensor.

 

5.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

5.8 Arbitration. The parties agree that any dispute, controversy or claim
arising out of this Agreement or the performance, breach or termination thereof
shall be settled by final and binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The place
of arbitration shall be a mutually agreed location in the State of Florida.

 

5.9 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and any and all
other written or oral agreements existing between the parties hereto are
expressly canceled.

 

 3 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  BROWNIE’S MARINE GROUP, INC.         By: /s/ Robert Carmichael   Name: Robert
Carmichael   Its: CEO, Director   Address: 3001 NW 25th Avenue, Suite 1, Pompano
Beach, Florida 33069         TREBOR INDUSTRIES, INC.         By: /s/ Robert
Carmichael   Name: Robert Carmichael   Its: CEO   Address: 3001 NW 25th Avenue,
Suite 1, Pompano Beach, Florida 33069         940 ASSOCIATES, INC.         By:
/s/ Robert Carmichael   Name: Robert Carmichael   Its: President   Address: 2124
NE 24th Street, Wilton Manors, FL 33305

 

 4 

 



